 

IN THE UNITED STATES DISTRICT CouRT
JOR THE WESTERN DISTRICT OF WISCONS/N

dimmy ZAVALA,

Plame CASE Nb. 18 -CV> 33) jp

V.

JOLINA WATERMAN, DANIEL WINALESKI,
MAKK KARTMOA , CARRE SUTTER, BRN KOOL, ACTICE OF APPEAL
SONYA ANDERSON , SANDRA MCARDLE, and
LORI ALSLIM,
Lefendants. |
I,
COMES WOW Slainht? Ainmny AVA prose and tiles Ajs Abtice
OP Appel. Nbitee 1s herely given that “painhsht Do Aho. above armed C&S,
Aeiely appests 73 the United stdes Corrtot Apesls fev She74, Gicaxt
From 7he final. judgment entered fn b/s sition on 7he a3 day of
April, der, I.
Pitsuant ta LS.LS Fed, Rules, AV. Pret» B. SCA? Fe&tag, C)
Cortiftate of Sivices Mo Gréorhicate of Sewite /s veguived when
a. Paper Is Served by filing St With fhe. Cavs el&c/rovifc —hding
System. And BSCS FEL Rudestyp. Pi: R 3 COC), Fed. CIV.) E30XD.
tai Binmy Zayada, Files Hhis natiez ot Fpyeal and expects bis
Motion be Granted by the Li ited Stctes Cons tu Fin,

—Mayé, 20/7
bate:

 

Bscobel, Wil $3805
